EXHIBIT 10.3
INTERDIGITAL, INC.
STANDARD TERMS AND CONDITIONS FOR RESTRICTED STOCK UNITS
(Discretionary Award)
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to employees of the Company on or after June 4, 2009 under the
InterDigital, Inc. 2009 Stock Incentive Plan and its amendments (the “Plan”),
which are evidenced by a Term Sheet or an action of the Administrator that
specifically refers to these Standard Terms and Conditions.
          1. Definitions. Capitalized terms not defined herein shall have the
meanings set forth in either the Term Sheet or the Plan. As used herein:
               (a) “Account” means a bookkeeping account reflecting Grantee’s
interest in restricted stock units.
               (b) “Cause” means: (i) willful and repeated failure of Grantee to
perform substantially his/her duties (other than any such failure resulting from
incapacity due to physical or mental illness); (ii) Grantee’s conviction of, or
plea of guilty or nolo contendere to, a felony that is materially and
demonstrably injurious to the Company or an affiliate; (iii) willful misconduct
or gross negligence by Grantee in connection with his/her service to the
Company; or (iv) Grantee’s breach of any material obligation or duty owed to the
Company or an affiliate.
               (c) “Disability” means (i) a disability entitling Grantee to
long-term disability benefits under the applicable long-term disability plan of
the Company (or any Subsidiary if Grantee is employed by such Subsidiary) or
(ii) if Grantee is not covered by such a plan, a physical or mental condition or
illness that renders Grantee incapable of performing his/her duties for a total
of 180 days or more during any consecutive 12-month period.
               (d) “Dividend Equivalent” means credits arising in respect of
dividends paid on Shares, as described in Section 6 herein.
               (e) “Restricted Period” means the period beginning on the Date of
Grant and ending on the final Vesting Date.
               (f) “Retirement” means resignation by Grantee after attaining a
combination of age plus years of service at the Company (and Subsidiaries) equal
to 70 with the consent of the Company.
          2. Grant of Restricted Stock Units.
               (a) The Company has granted to Grantee named in the Term Sheet
provided to said Grantee herewith (the “Term Sheet”) an award of a number of
restricted stock units (the “Award”) specified in the Term Sheet. Each
restricted stock unit represents the right to receive one share of the Company’s
Common Stock, upon the terms and subject to the conditions set forth in the Term
Sheet, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the

 



--------------------------------------------------------------------------------



 



Term Sheet, any reference to the Company shall, unless the context requires
otherwise, include a reference to any Subsidiary.
               (b) The Company shall maintain an Account for Grantee reflecting
the number of restricted stock units credited to Grantee hereunder.
          3. Restrictions on Restricted Stock Units. Subject to the terms and
conditions set forth herein and in the Plan, Grantee shall not be permitted to
sell, transfer, pledge or assign the Award or the Shares subject to the Award
except by will or by the laws of descent and distribution. No such transfer
occurring as a result of Grantee’s death shall be effective to bind the Company
unless the Administrator shall have been furnished with a copy of the applicable
will or such other evidence as the Administrator may deem necessary to establish
the validity of the transfer.
          4. Vesting and Forfeiture.
               (a) The Award shall be forfeitable unless and until otherwise
vested pursuant to the terms of the Term Sheet and these Standard Terms and
Conditions. Subject to termination or acceleration as provided in these Standard
Terms and Conditions and the Plan, the Award shall become vested as described in
the Term Sheet, provided that (except as set forth in Section 5 below) Grantee
remains continuously employed by the Company through the applicable Vesting
Date. Each restricted stock unit credited under Section 6 in respect of Dividend
Equivalents shall vest at the time of vesting of the portion of the Award that
gives rise, directly or indirectly, to such Dividend Equivalent.
               (b) Except as set forth in Section 4(c) hereof, upon the date
Grantee’s employment with the Company terminates for any reason, the then
unvested portion of the Award shall be forfeited by Grantee and cancelled and
surrendered to the Company without payment of any additional consideration to
Grantee.
               (c) If Grantee’s employment with the Company terminates prior to
the applicable Vesting Date due to death, Disability, Retirement, or termination
by the Company for any reason other than Cause, then Grantee will become vested
in a pro-rata portion of the Award. Settlement for the portion of the Award that
becomes vested pursuant to this Section 4(c) will occur on the first business
day following the termination of employment, provided, however, that in no event
will settlement of Grantee’s restricted stock units be made before the date
which is six months after the date of Grantee’s termination of employment if
Grantee is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code.
          5. Settlement and Election to Defer Settlement. Each restricted stock
unit credited hereunder (including restricted stock units credited in respect of
Dividend Equivalents) will be settled by the delivery of one share of Common
Stock (subject to adjustment under Section 12 of the Plan). Subject to Section
4(c) hereof, settlement will occur on the first business day following the
applicable Vesting Date, provided, however, that if the Vesting Date occurs as a
result of a Change in Control, then settlement will occur on the Vesting Date if
such Change in Control qualifies as either (a) a “change in the ownership” of
the Company, (b) a “change in the effective control” of the Company or (c) a
“change in the ownership of a

 



--------------------------------------------------------------------------------



 



substantial portion of the assets” of the Company (each as defined under
Section 409A of the Code), and any portion of the Award for which settlement is
so delayed will be settled on the date on which such portion of the Award would
have been settled in the absence of the Change in Control.
          6. Dividend Equivalents and Adjustments. Dividend Equivalents shall be
credited on the restricted stock units subject to this Award (other than
restricted stock units that, at the relevant record date, previously have been
settled or forfeited) in accordance with this Section 6:
               (a) Cash Dividends. If the Company declares and pays a dividend
or distribution on its Shares in the form of cash, then a number of additional
restricted stock units shall be credited to Grantee’s Account as of the payment
date for such dividend or distribution equal to the number of restricted stock
units credited to the Account as of the record date for such dividend or
distribution, multiplied by the amount of cash actually paid as a dividend or
distribution on each outstanding Share at such payment date, divided by the Fair
Market Value of a Share as of such payment date.
               (b) Non-Cash Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than Shares,
then a number of additional restricted stock units shall be credited to
Grantee’s Account as of the payment date for such dividend or distribution equal
to the number of restricted stock units credited to the Account as of the record
date for such dividend or distribution, multiplied by the Fair Market Value of
such property actually paid as a dividend or distribution on each outstanding
Share at such payment date, divided by the Fair Market Value of a Share as of
such payment date.
               (c) Stock Dividends. If the Company declares and pays a dividend
or distribution on Shares in the form of additional Shares, then a number of
additional restricted stock units shall be credited to Grantee’s Account as of
the payment date for such dividend or distribution equal to the number of
restricted stock units credited to the Account as of the record date for such
dividend or distribution or split, multiplied by the number of additional Shares
actually paid as a dividend or distribution or issued in such split in respect
of each outstanding Share.
          7. Other Terms Relating to Restricted Stock Units.
               (a) The number of restricted stock units credited to a Grantee’s
Account shall include fractional restricted stock units calculated to at least
three decimal places, unless otherwise determined by the Administrator. Upon
settlement of restricted stock units, Grantee shall be paid, in cash, an amount
equal to the value of any fractional Share that would have otherwise been
deliverable in settlement of such restricted stock units.
               (b) It shall be a condition to the Company’s obligation to issue
and deliver Shares in settlement of the restricted stock units that Grantee (or
the person to whom ownership rights may have passed by will or the laws of
descent and distribution) pay to the Company, upon its demand, such amount as
may be required by the Company for the purpose of satisfying any liability to
withhold federal, state, or local income or other taxes. If the amount

 



--------------------------------------------------------------------------------



 



required is not paid, the Company may refuse to deliver the Shares in settlement
of the restricted stock units until such amount is paid. The Administrator may,
in its discretion, permit a Grantee (or the person to whom ownership rights may
have passed by will or the laws of descent and distribution) to pay all or a
portion of the amount required by the Company for such tax withholding, at such
time and in such manner as the Administrator shall deem to be appropriate,
including by authorizing the Company to withhold from the Shares to be delivered
in settlement, or by agreeing to surrender to the Company on or about the date
such tax liability is determinable, Shares having a Fair Market Value on such
date equal to the amount of such tax liability or a specified portion of such
tax liability.
          8. Rights as Stockholder. Excepts with respect to Dividend Equivalents
as set forth herein, Grantee will not be entitled to any privileges of ownership
of the shares of Common Stock (including, without limitation, any voting rights)
underlying the Award (whether or not vested) unless and until shares of Common
Stock are actually delivered to Grantee hereunder.
          9. Absence of Tax Gross-Up Payment. There shall be no tax gross-up on
the restricted stock units.
          10. Notices. Any notice to the Company shall be made in care of the
Administrator to the office of the General Counsel, at the Company’s main office
in King of Prussia, Pennsylvania. All notices shall be deemed to have been given
when hand-delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.
          11. Securities Laws. The Administrator may from time to time impose
any conditions on the restricted stock units (or the underlying Shares) as it
deems necessary or advisable to comply with applicable securities laws.
          12. Award Not to Affect Service. The award granted hereunder shall not
confer upon Grantee any right to continue service as an employee and/or director
of the Company.
          13. Miscellaneous.
               (a) The address for Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be Grantee’s address as reflected in the Company’s personnel
records.
               (b) Grantee authorizes the Company to withhold in accordance with
applicable law from any compensation payable to him/her any taxes required to be
withheld by federal, state or local law in connection with this Award.
               (c) Any provision for distribution in settlement of Grantee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Grantee or any person to whom ownership right
may have passed any right to, or claim against any specific assets of the
Company, nor result in the creation of any trust or escrow

 



--------------------------------------------------------------------------------



 



account for Grantee or any person to whom ownership rights may have passed.
Grantee (or any other person entitled to a distribution hereunder) shall be a
general creditor of the Company.
               (d) These Standard Terms and Conditions shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
heirs, beneficiaries, successors and assigns.
               (e) In addition to these Standard Terms and Conditions, the Award
shall be subject to the terms of the Plan and the Term Sheet, which are
incorporated into these Standard Terms and Conditions by this reference. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.
               (f) Any question concerning the interpretation of these Standard
Terms and Conditions, the Term Sheet or the Plan, any adjustments required to be
made hereunder, and any controversy that may arise under these Standard Terms
and Conditions, the Term Sheet or the Plan shall be determined by the
Administrator in its sole and absolute discretion. All decisions by the
Administrator shall be final and binding.
               (g) To the extent not preempted by federal law, the validity,
performance, construction and effect of this award shall be governed by the laws
of the Commonwealth of Pennsylvania, without giving effect to principles of
conflicts of law.

 